Title: To Thomas Jefferson from Thomas I. Van Dyke, 31 October 1808
From: Van Dyke, Thomas I.
To: Jefferson, Thomas


                  
                     Honrd Sir
                     
                     Rogersville, Ten—31st October 1808
                  
                  For the first time in my life, I now take the liberty of addressing, the Cheif Majistrate of the Union—I enclose a letter from my father in law, Judge Campbell, who boasts of a personal acquaintance with you, and on the efficacy of that letter, I principally rest my hopes of obtaining all which I could expect to obtain—I take the liberty of remarking, that it is upwards of ten years since I married the daughter of Judge Campbell; during which time, (as being constantly near him) he has had every opportunity of noticing my conduct, and analysing every motive, and action—
                  with respect to myself, I must also, take the liberty to state, that I am contented, with my present rank in the army, as far as a just desire for advancement in life, permits of; and have been enduced to make the present application, at the particular solicitation of a few friends—
                  Ardently wishing you every happiness through life, I tender my most cordial salutations, 
                  And am very respectfully Your Ob. Ser.
                  
                     Thos. I. Van Dyke Captn.
                     7th Regt. U States Infty
                  
                  
                     [Note by TJ on verso of address sheet:]
                     Th:J. to Genl. Dearborne
                     
                     Judge Campbell is a very good & influential man. he is the brother of Arthur Campbell & cousin of King’s mountain Campbell. of Vandyke I know nothing.
                  
               